DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 8-11, the cancelation of claim 4, and the withdrawal of claim 7, as filed on January 31, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on January 31, 2022, with respect to cited prior art references for amended claims 1 and 8-11 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.  
Applicant's arguments, see Remarks filed on January 31, 2022, with respect to the effect of pH range on the etching selectivity have been fully considered but they are not persuasive.  The Applicant argues that the recited pH range provides unexpected results of etching selectivity Improvement.  The Examiner has thoroughly reviewed this data and has determined that it is insufficient to outweigh the prima facie case of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (JP2006098421, a machine-translated English version is used).
	Regarding claim 8, Nakamura discloses a semiconductor processing liquid (abstract) consisting of: hydrofluoric acid (HF, claim 1); and an organic solvent (claim 7), wherein the organic solvent contains a compound represented by Formula (1) as recited in the instant claim (acetylacetone, claim 12).  Nakamura is silent about the pH range of the liquid.  However, it is noted that claim 8 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does.  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  A pH value of a composition is considered as a property of the composition.  

	Regarding claim Regarding claim 10, Nakamura discloses a semiconductor processing liquid (abstract) consisting of: hydrofluoric acid (HF: Organic Solvent: Water, lines 458-459, page 12); an organic solvent (HF: Organic Solvent: Water, lines 458-459, page 12), and water (HF: Organic Solvent: Water, lines 458-459, page 12), wherein the organic solvent contains a compound represented by Formula (1) as recited in the instant claim (acetylacetone, claim 12).  Nakamura is silent about the pH range of the liquid.  However, it is noted that claim 10 is drawn to a composition claim and a composition claim covers what the composition is not what the composition does.  "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition .  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being obvious over Adaniya et al. (US20160053384).
	Regarding claim 1, Adaniya discloses a semiconductor processing liquid (abstract) comprising: hydrofluoric acid (paragraph 0062); and an organic solvent (diethyl malonate, paragraph 0069), wherein the organic solvent contains a compound 
Regarding claim 2, Adaniya discloses wherein a content of the organic solvent is 0-80% by mass of the entire semiconductor processing liquid (0-5 mol/kg of diethyl malonate, paragraphs 0069 and 0071), which overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 3, Adaniya discloses the liquid further comprising water (paragraph 0083).
Regarding claim 5, Adaniya discloses wherein the semiconductor processing liquid is an etching liquid (paragraph 0041).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP2006098421, a machine-translated English version is used), in view of Adaniya et al. (US20160053384).
	Regarding claim 11, Nakamura discloses a semiconductor processing liquid (abstract) consisting of: hydrofluoric acid (HF, claim 1); an organic solvent (claim 1), water (claim 12), and a pH adjuster (methanesulfonic acid, claim 9), wherein the organic solvent contains a compound represented by Formula (1) as recited in the instant claim (acetylacetone, claim 12).  Nakamura is silent about the pH range of the liquid.  However, Nakamura discloses that the liquid comprises methanesulfonic acid (claim 9).  In addition, Adaniya teaches that methanesulfonic acid is a pH adjuster used to adjust pH in the range from 0 to 7 (paragraphs 0078 and 0079).  Adaniya further teaches that pH of an etching liquid is a result effective variable impacting etching rate (paragraph 0078).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the pH in the composition of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713